Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,770,433 B1) to Zhong et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claim renders obvious the instant application.
Regarding independent claim 1: Zhong teaches (e.g., Claims 1-20) a package structure comprising: 
a first wiring layer including a first side and a second side opposite the first side;
a first die and a vertical interposer side-by-side on the first side of the first wiring layer, 

a second die face down on and electrically connected with the second side of the vertical interposer; and 
a local interposer on the second side of the first wiring layer and in electrical connection with the first die and the vertical interposer;
wherein first transistors of the first die are formed with a different processing node than second transistors of the second die (Claim 5).
Regarding claim 2: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends,
wherein the first transistors of the first die are formed with a smaller processing node than second transistors of the second die (Claim 5). 
Regarding claim 6: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends, 
wherein the first die and the second die comprise split logic (Claim 4).
Regarding claim 7: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends, 
 wherein the local interposer includes a plurality of terminals on a first side of the local interposer that is coupled with the second side of the first wiring layer, and the local interposer does not include a terminal on a second side of the local interposer opposite the first side of the local interposer (Claim 2). 

Regarding claim 14: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends, 
 wherein the first die occupies a larger area than the second die (Claim 2). 
Regarding claim 15: Zhong teaches the claim limitation of the package structure of claim 14, on which this claim depends,
wherein the second die occupies a larger area than both the vertical interposer and the local interposer (Claim 2).
Regarding claim 16: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends, 
wherein the second die at least partially overlaps the vertical interposer (Claim 7). 
Regarding claim 17: Zhong teaches the claim limitation of the package structure of claim 16, on which this claim depends,
 wherein the second die at least partially overlaps the first die (Claim 3). 
Regarding claim 18: Zhong teaches the claim limitation of the package structure of claim 17, on which this claim depends,
further comprising a mechanical chiplet attached to the first die laterally adjacent to the second die (Claim 6).
Regarding claim 19: Zhong teaches the claim limitation of the package structure of claim 17, on which this claim depends,
 wherein the local interposer overlaps the first die and the vertical interposer (Claim 7). 
Regarding claim 20: Zhong teaches the claim limitation of the package structure of claim 19, on which this claim depends,
wherein the second die completely overlaps the local interposer (Claim 1).

Claims 1 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,770,433 B1) to Zhong et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claim renders obvious the instant application.
Regarding independent claim 1: Zhong teaches (e.g., Claims 1-20) a package structure comprising: 
a first wiring layer including a first side and a second side opposite the first side;
a first die and a vertical interposer side-by-side on the first side of the first wiring layer, 
wherein the vertical interposer includes electrical interconnects from a first side of the vertical interposer coupled with the first side of the first wiring layer to a second side of the vertical interposer opposite the first side of the vertical interposer;
a second die face down on and electrically connected with the second side of the vertical interposer; and 
a local interposer on the second side of the first wiring layer and in electrical connection with the first die and the vertical interposer;
wherein first transistors of the first die are formed with a different processing node than second transistors of the second die (Claim 12).
Regarding claim 8: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends,
further comprising a first molding compound encapsulating the first die, the vertical interposer, and the second die (Claim 13). 
Regarding claim 9: Zhong teaches the claim limitation of the package structure of claim 8, on which this claim depends,
 further comprising a second molding compound encapsulating the local interposer on the second side of the first wiring layer (Claim 15).
Regarding claim 10: Zhong teaches the claim limitation of the package structure of claim 9, on which this claim depends,
further comprising a first plurality of conductive pillars extending from the first wiring layer and through the first molding compound (Claim 11).
Regarding claim 11: Zhong teaches the claim limitation of the package structure of claim 10, on which this claim depends, further comprising a second plurality of conductive pillars extending from the first wiring layer and through the second molding compound (Claim 16). 
Regarding claim 12: Zhong teaches the claim limitation of the package structure of claim 11, on which this claim depends, 
 further comprising a second wiring layer on the second molding compound and connected to the second plurality of conductive pillars (Claim 13). 
Regarding claim 13: Zhong teaches the claim limitation of the package structure of claim 12, on which this claim depends, 
. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,770,433 B1) to Zhong et al in view of (US 2017/0263518 A1) to Yu et al. 
Regarding claim 3: Zhong teaches the claim limitation of the package structure of claim 1, on which this claim depends.
 Zhong does not expressly teach that the first die comprises a first core selected from the group consisting of a central processing unit and a graphics processing unit.
Yu teaches (e.g., Figs. 1-20) a package structure comprising 
 a  first die comprising a first core selected from the group consisting of a central processing unit and a graphics processing unit ([0032]: 66A  comprises a first core selected from the group consisting of a central processing unit and a graphics processing unit).
It would have been obvious to a person of ordinary skill in the art at the time of the filing date to include in the package structure of Zhong, the first die comprising a first core selected from the group consisting of a central processing unit and a graphics processing unit, as taught by Yu, for the benefit of integrating more processing capability to the packaging device structure.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,770,433 B1) to Zhong et al in view of (US 2017/0263518 A1) to Yu et al. as applied above and further in view of  (US 2016/0079220 A1) to Lin et al.
Regarding claim 4: Zhong and teaches the claim limitation of the package structure of claim 3, on which this claim depends.
Zhong as modified by Yu does not expressly teach that the second die comprises a memory core. 
However, Lin teaches (e.g., Fig. 1) a similar package structure comprising a second F die ([0017]: 400a), wherein the second die comprises a memory core ([0017]-[0018]: 400a is a random, access memory, DRAM, stacked on a first device 302). 
It would have been obvious to a person of ordinary skill in the art at the time of the filing date to include in the package structure of Zhong as modified by Yu, the second die comprising a memory core, as taught by Lin, for the benefit of increasing the memory capacity and data storage of the packaging device structure.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,770,433 B1) to Zhong et al in view of (US 2017/0263518 A1) to Yu et al. as applied above and further in view of (US 20190229046 A1 ) to Tsai et al.
Regarding claim 5: Zhong teaches the claim limitation of the package structure of claim 3, on which this claim depends,
Zhong as modified by Yu does not expressly teach that the second die comprises an RF core. 
However, Tsai teaches (e.g., Fig. 11) a similar package structure comprising a second die ([0081] and [0083]: 1105), wherein the second die comprises an RF core ([0081] and [0083]: the second die 1105 comprises RF core device). 
It would have been obvious to a person of ordinary skill in the art at the time of the filing date to include in the package structure of Zhong as modified by Yu, the second die comprising an RF core, for the benefit of enhancing the integrated device capability to send data wirelessly and thus reduce wiring cable crowding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0229046 A1) to Tsai et al. in view of (US 2016/0099231 A1) to Yang et al. 
Regarding independent claim 1: Tsai teaches (e.g., Figs. 6-11) a package structure comprising: 

a first die ([0076]: 201) and a vertical interposer ([0018]: ring 301 referred to as interposer, [0073]) side-by-side on the first side of the first wiring layer (as shown in Fig. 11), 
wherein the vertical interposer (301) includes electrical interconnects ([0039]: 319]) from a first side of the vertical interposer coupled with the first side of the first wiring layer (701) to a second side of the vertical interposer opposite the first side of the vertical interposer (opposite side, upper side of interposer 301);
a second die ([0081]: 1105) face down on and electrically connected with the second side of the vertical interposer (301).
Tsai does not expressly teach that
“a local interposer on the second side of the first wiring layer and in electrical connection with the first die and the vertical interposer.
wherein first transistors of the first die are formed with a different processing node than second transistors of the second die”.
However, the limitation “first transistors of the first die are formed with a different processing node than second transistors of the second die” are based on the method used for forming the transistors;
note that a "product structure" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re 
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Moreover, Tsai does teach the transistor devices ([0021]-[0022] and [0083]: 201 and 1105 comprises transistors).
Therefore, the limitation ”first transistors of the first die are formed with a different processing node than second transistors of the second die” is taught or at least  rendered obvious by Tsai.
Yang teaches (e.g., Figs. 1-4) a package structure comprising a first die ([0027]: 402a) and a first wiring layer ([0030]: 408),
a local interposer ([0023]-[0024]: 312/314) on the second side of the first wiring layer (lower side of wiring 408) and in electrical connection with the first die and the vertical interposer (as shown in Figs. 1-4, [0023]-[0027]).
It would have been obvious to a person of ordinary skill in the art at the time of the filing date to include in the device of Tsai, the local interposer on the second side of the first wiring layer and in electrical connection with the first die and the vertical interposer, as taught by Yang, for the benefit of increasing the density of the integrated circuit and thus the integrated circuit capability by allowing a greater number of devices interfacing and communicating with each other. 
Regarding claim 2: Tsai and Yang teach the claim limitation of the package structure of claim 1, on which this claim depends,
wherein the first transistors of the first die are formed with a smaller processing node than second transistors of the second die (Tsai: [0021]-[0022] and [0083]: 201 and 1105 comprises transistors).
Note that a "product structure" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product structure" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product structure" claims or not. 
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Regarding claim 6: Tsai and Yang teach the claim limitation of the package structure of claim 1, on which this claim depends,
wherein the first die and the second die comprise split logic (Yang: [0021] and [0041]) and (Tsai: [0021]-[0022] and [0083]).
Regarding claim 8: Tsai and Yang teach the claim limitation of the package structure of claim 1, on which this claim depends,

Regarding claim 9: Tsai and Yang teach the claim limitation of the package structure of claim 8, on which this claim depends,
further comprising a second molding compound encapsulating (Tsai: as shown in Fig. 11; [0081]) the local interposer on the second side of the first wiring layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0229046 A1) to Tsai et al. in view of (US 2016/0099231 A1) to Yang et al. as applied above and further in view of Kuo et al. (US 2017/0084589 A1).
Regarding claim 10: Tsai and Yang teach the claim limitation of the package structure of claim 9, on which this claim depends.
Tsai as modified Yang does not expressly teach that the device further comprises a first plurality of conductive pillars extending from the first wiring layer and through the first molding compound.
Kuo teaches (e.g., Figs. 1A-1E) a package structure comprising a first wiring layer ([0050]: 800) and a first molding compound ([0039]: 500),
Kuo further teaches a first plurality of conductive pillars ([0039]-[0040]: 110) extending from the first wiring layer ([0050]: 800) and through the first molding compound ([0039]: 500).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Tsai as modified by Yang, the first plurality of conductive pillars extending from the first wiring layer and through the first 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826